Name: Council Regulation (EEC) No 1245/78 of 22 May 1978 on the conclusion of the Additional Protocol to the Agreement establishing an Association between the European Economic Community and Greece consequent on the accession of new Member States to the Community
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 6 . 78 Official Journal of the European Communities No L 161/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1245/78 of 22 May 1978 on the conclusion of the Additional Protocol to the Agreement establishing an Association between the European Economic Community and Greece consequent on the accession of new Member States to the Community THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION: Article 1 The Additional Protocol to the Agreement establishing an Association between the European Economic Community and Greece, consequent on the accession of new Member States to the Community, is hereby con ­ cluded on behalf of the Community. The text of the Protocol is annexed to this Regulation. Article 2 The President of the Council shall notify the other Contracting Party that the procedures necessary for the entry into force of the Additional Protocol have been completed on the part of the Community ( x). Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Having regard to the Treaty establishing the European Economic Community, and in particular Article 238 thereof, Having regard to the Treaty concerning the accession of new Member States to the European Economic Com ­ munity and to the European Atomic Energy Com ­ munity, and in particular Article 108 of the Act annexed thereto, Having regard to the recommendation from the Com ­ mission, Having regard to the opinion of the European Parlia ­ ment, Whereas the Additional Protocol to the Agreement establishing an Association between the European Economic Community and Greece should be concluded consequent on the accession of new Member States to the Community, This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 May 1978 . For the Council The President K HFTNFSFN (*) See information on page 135 of this Official Journal .